Citation Nr: 9932867	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  99-11 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a back disability, 
including degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1965.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO). 


REMAND

In June 1999, the veteran requested a hearing before a Member 
of the Board at the RO.  Accordingly, in order to ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing before a before a Member of the 
Board in Denver, Colorado, in the order 
that this request was received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












